UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2238



SHEILA WEIR,

                                              Plaintiff - Appellant,

          versus


TYRONE P. CURTIS, Executive Director; RICHMOND
REDEVELOPMENT AND HOUSING AUTHORITY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-4)


Submitted:   February 27, 2004                Decided:   May 4, 2004


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheila Weir, Appellant Pro Se.     William Harrison Baxter, II,
MCGUIREWOODS, L.L.P., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sheila   Weir    appeals      the   magistrate     judge’s   order

imposing $500 sanctions, enjoining her from filing any future

lawsuits until the sanction is paid in full, and dismissing                  her

civil action with prejudice for failure to prosecute.                  We have

reviewed the record and find no reversible error.

            To the extent that Weir appeals the district court’s

denial of her motion to withdraw her consent to have a magistrate

judge preside over her case pursuant to 28 U.S.C. § 636(c)(1)

(2000), we find no error in the district court’s finding that Weir

failed to establish “extraordinary circumstances” sufficient to

withdraw the reference to the magistrate judge.                See 28 U.S.C.

§ 636(c)(4) (2000);        Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir.

1993); Fellman v. Fireman’s Fund Ins. Co., 735 F.2d 55, 58 (2d Cir.

1984).      We   further   find   no    merit   to   Weir’s   claim   that   the

magistrate judge did not have authority to impose sanctions against

her.   See 28 U.S.C. § 636(e)(4) (2000).

            Accordingly, we affirm for the reasons stated by the

magistrate judge.     See Weir v. Curtis, No. CA-03-4 (E.D. Va. Oct.

2, 2003).    We grant Weir’s motion to amend her informal brief.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                      AFFIRMED


                                       - 2 -